DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Engelberg et.al. NPL document Titled: “Near-IR Wide Field-of-View Huygens Metalens for Outdoor Imaging Applications”) in view of Chen et al. US 2022/0206186.
Regarding claim 1, Engelberg teaches an imaging system (at title indicated the NPL is about imaging) comprising: 
at least one image sensor (Fig. 1 (a): image plane); 
a substrate layer having a substrate thickness (see annotated figure below i.e., substrate/layer) disposed above the at least one image sensor (image plane) by a first distance (space between the layer/substrate and the image plane), the substrate layer configured to be transparent to a target wavelength of light (as shown below, light is propagating through the layer, which it infers the substrate/layer is transparent), the substrate layer having a first surface distal the at least one image sensor (the surface of the substrate/layer that faces the aperture, See Fig. 1(a) below) and a second surface proximal the at least one image sensor (the surface of the substrate/layer that faces the image plane, See Fig. 1(a) below); 
an aperture disposed on the first surface of the substrate and having an aperture opening disposed therein (Fig. 1(a) depicts aperture having an opening disposed on the object side of the substrate/layer); and 
a metasurface disposed on the second surface (Fig. 1(a) shows metalens surface disposed on the image side of the substrate), such that light impinging on the aperture opening passes through at least a portion of the metasurface such that a specified angular deflection is imposed thereby (as shown in Fig. 1(a), wherein the light that passes through the aperture impinges on the metalens surface, the light is deflected by certain angle); and
wherein the aperture and the metasurface are configured to gather light of a specified operational bandwidth across a specified field of view (first paragraph lines 5 and 11-12: teaches that the imaging system supports filed-of view angel of up to 40 degree) and shift the incoming light such that it comes to a focus on the at least one image sensor at a zero or near-zero degree chief ray angle (first paragraph line 9 teaches that the imaging system provides chief ray exits parallel to optical axis, which it infers the chief ray hits normal to the sensor plane), wherein the distance between the aperture and the metasurface are separated by a second distance determined by the substrate thickness (see Fig. 1(a): the distance is separated by the thickness of the substrate).  

[AltContent: oval][AltContent: textbox (Substrate)][AltContent: arrow]
    PNG
    media_image1.png
    467
    491
    media_image1.png
    Greyscale

Engelberg fails to teach a single layer of a plurality of identical or unique nanostructured elements.
In the same field of endeavor, Chen teaches a single layer of a plurality of identical or unique nanostructured elements (see Fig. 1(a)). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging system of Engelberg by utilizing the claimed in order to significantly reduce or substantially eliminate chromatic aberrations in any frequency region of interest from the ultra-violet to the midinfrared (including over the visible spectrum), resulting in an unprecedented super superachromatic and super super superachromatic hybrid lenses with tunable bandwidths.
Regarding claim 3, the combination of Engelberg teaches the imaging system of claim 1, and Engelberg further teaches wherein the first distance is determined by a spacing layer comprised of one of either a solid-state spacer material or an air gap (as shown in Fig. 1(a) above, the distance between the image plane and substrate is air gap).  
Regarding claim 4, the combination of Engelberg teaches the imaging system of claim 1, and Engelberg further teaches wherein the field of view is at least ±30 degrees (first paragraph lines 11-12: teaches that the imaging system supports filed-of view angel of up to 40 degree).  
Regarding claim 6, the combination of Engelberg teaches the imaging system of claim 1, and Chen further teaches wherein at least the imaging sensor and metasurface have rectangular geometries (see Fig. 1(a) of Chen.
Regarding claim 18, the imaging system of claim 1, wherein the aperture opening does not deflect light rays (see Fig. 1(a).  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelberg as applied to claim 1 above, and further in view of Arbabi et al. US Patent No. 9,995,930.
Regarding claim 2, the combination of Engelberg teaches the imaging system of claim 1, but fails to teach further comprising a glass cover disposed atop the at least one image sensor.  
In the same field of endeavor, Arbabi teaches metalens for imaging system (see abstract and col. 1 lines 20-24), wherein the imaging system further comprising a glass cover disposed atop the at least one image sensor (Fig. 20 and col. 12 lines 29-31: glass cover 142 covering the detection layer 144). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging system of Engelberg by utilizing the claimed cover glass in order to protect the image sensor from damaging. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelberg as applied to claim 1 above, and further in view of Biesinger et al. US 2022/0107263.
Regarding claim 5, the combination of Engelberg teaches the imaging system of claim 1, but fails to teach further comprising a narrow bandwidth optical filter disposed between the metasurface elements and the at least one image sensor.  
In the same field of endeavor, Biesinger teaches the use of narrow band filter (para [0139]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging system of Engelberg by utilizing the claimed narrow bandwidth optical filter in order to minimize IR emission outside the desired narrow-band spectra.
Regarding claim 17, the imaging system of claim 1, further comprising at least one refractive optic positioned adjacent to the first surface of the substrate.  
Regarding claim 19, the imaging system of claim 1, further comprising an anti-reflective coating on the metasurface, the first surface, and/or the second surface.  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over as applied to claim 1 above, and further in view of Grunnet-Jepsen et al. US 2019/0041736.
Regarding claim 20, the combination of Engelberg teaches the imaging system of claim 1, but fails to teach wherein the at least one image sensor comprises multiple image sensor dies periodically space in a 2D array.
In the same field of endeavor, Grunnet-Jepsen teaches sensor having 2D arrays of image sensor (para [0001]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging system of Engelberg by utilizing the claimed 2D array of image sensor in order to capture the images. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Primary Examiner, Art Unit 2872